Citation Nr: 0944491	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Michael A. Elliott, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1971 to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran failed to appear for a scheduled Board hearing 
scheduled for December 2008.  In October 2008, the RO 
received correspondence from the Veteran stating that he 
wished to cancel his hearing.  Based on these facts, the 
Board considers the hearing request as withdrawn. 38 C.F.R. 
§ 20.704 (2009).  

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDING OF FACT

Diabetes mellitus is not shown to be present in service or 
within one year of the Veteran's discharge from service and 
is not etiologically related to service nor is exposure to 
herbicides shown.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and the incurrence or aggravation of diabetes 
mellitus during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) defines VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this appeal, in a September 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate his claim for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The September 2005 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the September 2004 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.  

The Board notes that the Veteran has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates.  However, the absence of such 
notice is not shown to prejudice the Veteran.  Because the 
Board herein denies the claim for service connection for 
diabetes mellitus, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  

The Veteran's service treatment records, except for copies 
submitted by the Veteran, and service personnel records are 
now unavailable.  A request was made in September 2004 to the 
National Personnel Records Center (NPRC) to retrieve any 
available service records belonging to the Veteran.  In 
September 2004, NPRC responded that the Veteran's records 
were not found.  The Veteran was informed of this by phone in 
July 2005 and was requested to provide any additional 
supporting documents he may have had.  In response, the 
Veteran stated that he did not believe he had a copy of his 
service medical records.  A formal finding on the 
unavailability of medical records was made in September 2005, 
noting that the Veteran had been notified of the 
unavailability of records and that service medical records 
were requested of the Veteran.  Later, in January 2007, the 
Veteran submitted the service medical records that were in 
his possession.  The Board realizes that in such situations 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran has not been afforded a VA 
examination to determine the nature and etiology of his 
claimed diabetes.  However, a VA examination or opinion is 
deemed necessary if the evidence of record (a) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service or other service-connected disability, and 
(3) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, the requirement to examine the 
Veteran is not triggered as the evidence has not shown a 
diagnosis for diabetes and does not indicate that the 
Veteran's claimed diabetes may be associated with the 
Veteran's service.  

The Board finds the available evidence of record does not 
establish an event, injury, or disease related to diabetes 
mellitus and that there is no credible evidence of diabetes 
mellitus until many years after service.  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claims would 
not cause any prejudice to the appellant.

Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Current law provides a presumption of herbicide exposure only 
for Veterans who served in the Republic of Vietnam during the 
Vietnam era.  In this regard, particular diseases are deemed 
associated with herbicide exposure, under VA law, to include 
diabetes mellitus, and shall be service-connected if a 
Veteran was exposed to an herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are 
met, and they become manifest to a degree of 10 percent or 
more, even though there is no record of such disease during 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).    

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

The Veteran's DD 214 form is silent as to any service in 
Vietnam.  The available service treatment records, as 
supplied by the Veteran, make no note of diabetes mellitus.  
Treatment notes from the Orthopaedic Associates of Corpus 
Christi dated August 2005 note a diagnosis of diabetes 
mellitus which appears to be a transcription of the Veteran's 
stated history.  Orthopedic treatment notes dated January 
2006 noted that the Veteran provided a history of diabetes 
mellitus and stated that he took Metformin and Glipizide and 
treatment notes dated March 2006 noted that the Veteran 
reported a history of diabetes mellitus.  In his March 2008 
VA-9 substantive appeal form, the Veteran asserts that his 
diabetes was not found or diagnosed upon entry into service 
and that it was alleged to be related to exposure during 
service.  The Veteran's claims file is silent as to any 
treatment for diabetes beyond the Veteran's statements.  



Analysis

In this case, the Veteran's claims file contains no medical 
evidence whatsoever beyond statements from the Veteran's 
orthopedists which stated that the Veteran reported having 
diabetes and that he took medication for his condition.  As 
previously stated, in order to find that one is entitled to 
service connection, one must show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  In this case, the Veteran has not 
shown any of these factors nor has continuity of symptomology 
been shown and, therefore, his claim must be denied.  
Further, the Board notes the Veteran's assertion that service 
connection should be presumed due to exposure.  The Board 
finds, however, that the Veteran's DD 214 does not show 
service in Vietnam or in the waters offshore of Vietnam as 
required to presume service connection under 38 C.F.R. 
§ 3.307(6)(iii), thus, the Veteran cannot be presumed to have 
been exposed to any herbicide which may have been linked to 
diabetes mellitus.  

As the evidence fails to show an in-service incurrence or 
current diagnosis of diabetes mellitus and as the Veteran 
cannot be presumed to have been exposed to an herbicide, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for diabetes mellitus. As 
such, the claim must be denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.




REMAND

The Veteran contends that service connection is warranted for 
his back condition because it is related to service.  He 
maintains that he sustained an injury to his back during 
service and has experienced back pain since his discharge 
from service.

Service treatment records reflect that in January 1972, the 
Veteran fell while in the shower hitting the right side of 
his head against the wall of the shower.  In his February 
2006 notice of disagreement, the Veteran stated that when he 
fell in the shower, he landed on his buttocks, fell onto his 
right shoulder and hit his head on the floor of the shower.  
The Veteran stated that soon after leaving service he was 
treated by a physician in San Antonio, Texas who retired from 
practice and whose records could not be located.  In his 
March 2008 VA-9 substantive appeal form, the Veteran asserted 
that he had no back problems before service but only after 
service.  The Veteran further argued that he could not fall 
and strike his head while in the shower without impacting his 
back during the same fall.   

Post-service medical evidence from a disability analyst, Dr. 
D.D., noted that the Veteran reported a history of lower back 
pain which began in 1972 while in service which became 
gradually worse with time.  Studies by doctors at the 
Orthopaedic Associates of Corpus Christi of a November 2005 
Magnetic Resonance Imaging scan found a predominant finding 
of L5 on S1 grade one spondylolisthesis with bilateral 
spondylolysis, significant L4/5 degenerative disc changes 
with right sided protrusion along with facet arthropathy 
causing a mild to moderate degree of central and mostly right 
sided foraminal narrowing.  

In January 2006, the Veteran reported to the Orthopaedic 
Associates of Corpus Christi with complaints of severe low 
back pain which the Veteran stated had its onset in August 
2005.  It was noted that the Veteran worked as an aircraft 
electrician and had been put on light duty since August 2005.  
A letter from Dr. J.B. of the Orthopaedic Associates of 
Corpus Christi dated May 2006 noted that the Veteran's 
treatment was being followed for an L5 on S1 
spondylolisthesis with bilateral L5 spondylolysis.  It was 
noted that at that time the Veteran was unable to tolerate a 
release to full duty.  Treatment notes dated between March 
2006 and March 2008 from Dolezal Chiropractic reported 
continuous treatment for the Veteran's lower back pain.

The Veteran's available service treatment records reflect 
that the Veteran sustained an injury while in service in 
January 1972.  The post-service medical evidence also 
reflects that the Veteran currently has a back condition.  
The Board notes that no medical opinion has been requested to 
determine whether the Veteran's current back condition could 
be related to his in-service injury.  The Board, therefore, 
finds that a medical opinion that addresses this question 
should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Additionally, as the Veteran was not properly of the manner 
in which disability ratings and effective dates are assigned, 
the Board finds that additional development is necessary.  
The Veteran must receive full and complete notice of the 
evidence and information necessary to substantiate his claim 
as set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  A VCAA notice letter should be 
provided to the Veteran and his 
representative relative to the issue 
currently on appeal.  Among other things, 
the letter should contain notice of the 
manner in which disability ratings and 
effective dates are assigned for awards 
of disability benefits, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran and his 
representative should be given a 
reasonable opportunity to respond to the 
notice, and any new or additional (i.e., 
non-duplicative) evidence received should 
be associated with the claims file.

2.  The Veteran should be requested to 
identify and provide appropriate releases 
for any care providers who may possess 
new or additional evidence pertinent to 
the matter currently on appeal.  If the 
Veteran provides adequate identifying 
information, and the necessary 
release(s), the AMC/RO must assist him in 
obtaining the records identified, 
following the procedures set forth in 38 
C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the 
claims file.

3.  The Veteran should be scheduled for a 
VA orthopedic examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for the 
Spine, revised on April 20, 2009.  

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a current back 
disability had its onset in or is 
otherwise the result of active service. 
The medical history provided by the 
Veteran as to the onset of low back pain 
in August 2005 should be addressed. All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


